     Case: 1:20-cv-00310-PAB Doc #: 44 Filed: 06/17/21 1 of 2. PageID #: 344




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MINUTES OF PROCEEDINGS                           Date: June 17, 2021
                                                 Case No.: 1:20-cv-00310
                                                 Court Reporter: none

PAMELA A. BARKER
United States District Judge



Horizon Global Americas, Inc.,
       v.
Northern Stamping, Inc.,


APPEARANCES:         For Plaintiff:
                                       Andrew D. Gordon-Seifert and David B. Cupar

                     For Defendant:
                                       David A. Bernstein, Jay R. Campbell, and Ron N.
                                       Sklar

PROCEEDINGS: Telephone status conference held. Participating on behalf of Plaintiff
were Attorneys Andrew D. Gordon-Seifert and David B. Cupar and participating on behalf
of Defendant were Attorneys David A. Bernstein, Jay R. Campbell, and Ron N. Sklar.
The parties informed the Court that they were unable to resolve the case through settlement
negotiations during the stay and that the case should be reopened. Accordingly, at the
request of the parties, the case is reopened. The Court reset the remaining case deadlines
as follows:
 Contemporaneous Opening Claim                August 6, 2021
 Construction Briefs (LPR 4.4(a))

 Contemporaneous Responsive Claim             September 7, 2021
 Construction Briefs (LPR 4.4(b))
     Case: 1:20-cv-00310-PAB Doc #: 44 Filed: 06/17/21 2 of 2. PageID #: 345




 Joint Claim Construction and Prehearing         September 13, 2021
 Statement (LPR 4.5)

 Final Infringement Contentions (LPR 3.10(b)) 15 days after claim construction ruling

 Final Noninfringement, Invalidity and           30 days after claim construction ruling
 Unenforceability Contentions (LPR
 3.10(c))

 Final Validity and Enforceability Contentions   45 days after claim construction ruling
 (LPR 3.10(d))

 Advice of Counsel (LPR 4.8)                     90 days before close of fact discovery

 Close of fact discovery (LPR 4.7)               30 days after claim construction ruling

 Initial Expert Disclosures (LPR 5.1(b))         60 days after claim construction ruling

 Rebuttal expert disclosures (LPR 5.1(c))        30 days after initial expert disclosures

 Expert deposition deadline                      40 days after exchange of expert rebuttal
                                                 reports

 Dispositive Motions                             10 days after end of expert discovery


Defendant’s counsel indicated that Defendant intended to file a petition for inter partes
review and to move for a stay pending resolution of that review, which Plaintiff’s counsel
stated Plaintiff would oppose. The Court informed the parties it would address any such
motion when filed. Finally, the Court set a telephonic status conference for September
14, 2021 at 2:30 p.m. Separate status conference order to issue.


Time: 20 minutes                                   s/Kim Perhacs
                                                   Courtroom Deputy Clerk
